787 F.2d 591
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.EUNDRA JAMES MABRY, Plaintiff-Appellantv.HERMAN C. DAVIS, WARDEN, THREE UNKNOWN OFFICERS, AND AMOSHAYSLETT, INMATE, Defendants-Appellees.
85-5180
United States Court of Appeals, Sixth Circuit.
3/10/86

AFFIRMED
W.D.Tenn.
ORDER
BEFORE:  ENGEL, KENNEDY and CONTIE, Circuit Judges.


1
Plaintiff appeals from the order of the district court dismissing his prisoner civil rights action.  This appeal has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the plaintiff's brief, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
Plaintiff is an inmate at the Fort Pillow Prison.  He alleged that on December 29, 1983, he chased another inmate with a knife.  He states that his civil rights were violated by the failure of the officials to question or to lock up him or the other inmate.  As a result, the other inmate allegedly assaulted him on December 30, 1983.  The assault involved an isolated incident of an alleged negligent failure to protect an inmate and does not raise a constitutional violation.  Stewart v. Love, 696 F.2d 43 (6th Cir. 1982); Puckett v. Cox, 456 F.2d 233, 235 (6th Cir. 1972).


3
It is ORDERED that the judgment of the district court be and hereby is affirmed.  Rule 9(d)(3), Rules of the Sixth Circuit.